Citation Nr: 0413516	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  96-05 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for periodontal 
disease, secondary to service connected psoriasis.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (2003) for the veteran's 
period of hospitalization from September 8 to October 19, 
1989.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to July 
1961, and from September 1961 to September 1967. This appeal 
arises from rating decisions of the Department of Veterans 
Affairs (VA), regional offices in Houston, Texas (April 
1993), and Atlanta, Georgia (August 1994). The claims folder 
was subsequently transferred to the Montgomery, Alabama, 
regional office (RO).

In a January 2000 decision, the Board of Veterans' Appeals 
(Board), in part, remanded the case for additional 
development. 

The Board remanded these issues again in September 2000 for 
further development.  It appears that the veteran's claims 
were transferred back to the Atlanta RO.  Subsequently, the 
case was transferred to a special VA processing unit (known 
as the Tiger Team) located at the RO in Cleveland, Ohio.  The 
Tiger Team confirmed the previous denials of the claims 
listed on the title page of this action.  The case has 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran's periodontal disease was not present in 
service or manifested until decades after service, and is not 
etiologically related to the veteran's period of active 
service or to the medication prescribed to treat his service-
connected psoriasis.

3.  The veteran was hospitalized at a VA medical center from 
September 8 to October 19, 1989, for a number of problems, 
including for psoriasis.

4.  In an April 1993 decision, the RO granted service 
connection for psoriasis and assigned June 7, 1989, as the 
effective date.


CONCLUSIONS OF LAW

1.  Periodontal disease was not incurred in or aggravated by 
active service, may not be presumed to have been incurred or 
aggravated as a result of service, and is not proximately due 
to or the result of service-connected disability. 38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).  

2.  The criteria for the grant of a temporary total rating 
under 38 C.F.R. § 4.29 have been met. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.29 (2003); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a May 2003 letter, the Tiger Team explained the 
notice and assistance provisions of the VCAA, including what 
evidence VA was required to obtain, and what evidence VA 
would assist the veteran in obtaining if he provided the 
necessary information.  Also, the July 2003 supplemental 
statement of the case includes the text of the statutes 
amended by the VCAA and the implementing regulations, which 
again disclose the notice and assistance requirements placed 
on VA.  Accordingly, the Board finds that the veteran has 
received all required VCAA notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  This case has been pending for a decade.  The 
Board finds substantial compliance with the timing of the 
notice per Pelegrini without any indication of prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).  

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the veteran 
do not contain the specific "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
letters specifically identified certain evidence that the RO 
would secure.  They also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence he wanted the RO to secure.  
The letters ask the veteran to provide any other additional 
evidence.  The RO has properly pursued obtaining all evidence 
described by the veteran.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error. 

With respect to assistance, the RO has obtained relevant VA 
medical records, private medical records as authorized by the 
veteran, and a June 2003 VA fee basis medical opinion.  The 
Board finds that the RO has complied with the VCAA in its 
attempts to secure evidence needed for the veteran's claim.  
There is no other indication that relevant evidence remains 
outstanding.  Thus, the Board finds that the duty to assist 
has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Service connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Where a veteran served for at least 90 days during a period 
of war and a malignant tumor becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by such service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Prior to February 1994, treatable carious teeth, replaceable 
missing teeth, abscesses, pyorrhea, and Vincent's stomatitis 
were all subject to service connection for compensation 
purposes, but rated as noncompensable. 38 C.F.R. § 4.150 
(1992). 

Effective in February 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.161). The Rating Schedule 
was then revised to remove the previous listings for those 
disorders under Diagnostic Code 9913.  38 C.F.R. §§ 4.149, 
4.150 (1994).

The regulations were again revised in June 1999. The amended 
version eliminated the reference in 38 C.F.R. § 3.149 
regarding the disabilities for which service connection was 
precluded, and nearly identical language entered in 38 C.F.R. 
§ 3.381(a). In addition, all of 38 C.F.R. § 3.382, which 
allowed for the establishment of service connection for 
Vincent's disease and/or pyorrhea, was eliminated. The end 
result is that service connection for treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161. 38 C.F.R. § 3.381 (2003).

The evidence does not show, nor does the veteran contend, 
that he developed periodontitis directly as a result of 
service.  He contends, rather, that he developed 
periodontitis secondary to service-connected psoriasis.  The 
veteran maintains that the methotrexate, which was prescribed 
for him to treat his psoriasis, caused him to develop 
periodontal disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection on a 
secondary basis.  According to a June 2003 VA fee basis 
dental examination report, the examiner concluded that the 
veteran's prescribed medication for psoriasis did not cause 
or aggravate the veteran's periodontal disease.  In summary, 
the examiner made the following findings based on a review of 
the veteran's medical record.  The veteran had been taking 
methotrexate for psoriatic arthritis since 1950.  He 
initially experienced mouth ulcerations with the first doses, 
but the doses were adjusted and lowered.  The veteran did not 
develop any more mouth ulcerations.  On examination, the 
veteran had gingivitis and possible mild periodontosis.  The 
examiner concluded that it was doubtful that the gingivitis 
and mild periodontitis was due to methotrexate doses.  The 
examiner noted that methotrexate would produce mucositis or 
oral ulcerations in high doses.  The examiner conferred with 
Dr. B.N., an oral pathologist at Medical University of South 
Carolina (MUSC), and found that the doses used for psoriasis 
were low enough that there should not be any side effects 
from its use.  The examiner added that there was no evidence 
of any side effect from the drug medication at the time of 
examination.  The initial statement of the veteran regarding 
initial oral ulcerations that disappeared after the dose was 
reduced was consistent with this finding.  In relation to Dr. 
B's examination report in 1993, the examiner noted "no 
severe bone loss of moderate periodontitis."  This was 
confirmed by the February 2001 examination by Dr. S. at MUSC.   
The examiner concluded that the veteran's would be able to 
control most of the minor problems that he had experienced 
wit gingivitis and mild periodontitis with better home care.  
Although the veteran brushed his teeth, it could be improved, 
which would eliminate any risks of any further involvement of 
the periodontia.

The Board adopts the June 2003 examiner's findings in this 
report.  The fee basis examiner thoroughly addressed the 
evidence of record and discussed the possible relationship 
between the medication prescribed for the veteran's service-
connected psoriasis and any periodontal disease before 
providing his opinion.  The Board finds this evidence 
compelling.

The Board has carefully considered the "positive" evidence 
with respect to his claim for service connection for 
periodontitis secondary to the service-connected depression.  
The veteran submitted a private dental record dated in June 
1993.  The private dentist noted that the veteran had 
moderate periodontitis, listing methotrexate adminstration as 
a contributing factor resulting in sore gums and tongue.  The 
veteran also submitted general medical articles in support of 
his contention that methotrexate caused him to develop 
periodontitis.  These articles generally held that 
methotrexate could cause periodontal disease if the dosage 
was large enough.  The Board notes that the June 2003 VA fee 
basis dental examiner discounted this medical evidence 
because the doses prescribed for the veteran were not large 
enough to cause periodontal disease.  Therefore, the Board 
concludes that this subjective evidence is outweighed by the 
more objective recent "negative" clinical evidence of record.  
The evidence of record does not rebut the findings made by 
the June 2003 VA examiner. Thus, the claim for service 
connection for this claim on a secondary basis must be 
denied.

In conclusion, the preponderance of the veteran is against 
the veteran's claim. Because the preponderance of the 
evidence is against the claim, the benefit of the doubt does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


III.  Temporary total evaluation

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29. Notwithstanding that a 
hospital admission was for disability not connected with 
service, if during such hospitalization hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment. If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order. 38 C.F.R. § 4.29.

The veteran was hospitalized at a VA Medical Center from 
September 8 to October 19, 1989. While the veteran was noted 
upon admission to be intoxicated, and detoxification was 
carried out, the VA discharge report lists psoriasis as one 
of the reasons for admission.  The Board notes that in an 
April 1993 decision, the RO granted service connection for 
psoriasis and assigned June 7, 1989, as the effective date.  
As noted, if service connection for a disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order. 38 C.F.R. § 4.29. As the evidence shows treatment for 
both service-connected symptomatology (psoriasis) and non-
service-connected symptomatology (intoxication), the Board 
finds that the evidence for and against the claim is in 
relative equipoise on the question of whether the veteran's 
service-connected disability required hospital treatment in a 
VA or an approved hospital for a period in excess of 21 days 
or hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days. With the 
resolution of reasonable doubt in the veteran's favor, the 
criteria for a temporary total rating under the provisions of 
38 C.F.R. § 4.29, based on hospitalization and treatment at a 
VA Medical Center from September 8 to October 19, 1989, have 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.29.


ORDER

Service connection for periodontal disease, secondary to 
service connected psoriasis, is denied.

A temporary total disability rating based upon 
hospitalization from December 13, September 8 to October 19, 
1989, is granted, subject to the criteria governing the 
payment of monetary awards. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



